Case 2:21-cv-10030-MCA-MAH Document 20-13 Filed 09/10/21 Page 1 of 2 PageID: 334




                         EXHIBIT M
Case 2:21-cv-10030-MCA-MAH Document 20-13 Filed 09/10/21 Page 2 of 2 PageID: 335




                                           UNITED STATES PATENT AND TRADEMARK OFFICE
                                           Trademark Trial and Appeal Board
                                           P.O. Box 1451
                                           Alexandria, VA 22313-1451
                                           General Contact Number: 571-272-8500
                                           General Email: TTABInfo@uspto.gov
  RA
                                           December 17, 2018

                                           Opposition No. 91243498

                                           Babco Foods International, LLC

                                                  v.

                                           Cannar, Inc.


  By the Trademark Trial and Appeal Board:

       On October 29, 2018, the Board issued a notice of default to Applicant because no

  answer had been filed.

       No response to the notice of default has been filed.

       Accordingly, judgment by default is hereby entered against Applicant, the

  opposition is sustained, and registration to Applicant is refused. See Fed. R. Civ. P.

  55(b), and Trademark Rule 2.106(a).
